PER CURIAM.
Waymon Kirkland challenges an order summarily denying his motion to withdraw his plea of no contest. While the claim that appellant’s plea was coerced as a result of a threat by prosecutor to pursue an additional charge is sufficiently refuted by the plea colloquy contained in the record, appellant’s claim that his plea was involuntary given his mental state and given the allegedly erroneous advice as to amount of time he would serve is not refuted by the record. Accordingly, the order summarily denying relief is REVERSED and REMANDED for an evidentiary hearing consistent with this opinion. See Eccleston v. State, 706 So.2d 368 (Fla. 1st DCA 1998).
KAHN and BENTON, JJ., and SHIVERS, DOUGLASS B., Senior Judge, CONCUR.